EXHIBIT 10.30
 
COMMUNICATION INTELLIGENCE CORPORATION
STOCK OPTION AGREEMENT


1. Grant of Option. Subject to the terms, definitions and provisions contained
herein, Communication Intelligence Corporation (the "Company"), hereby grants
to:


Optionee’s Name: 


Option to purchase Common Stock of the Company as follows:



 
Date of Grant:
 
Total Number of Non-Qualified
      Shares Underlying Grant:
 
Exercise price per share
 
Expiration Date:
     



Termination Period. This Option may be exercised for ninety days after
separation from the Company except as set out in Sections 7 and 8 of this Option
Agreement (but in no event later than the Expiration Date).


2. Exercise of Option. This Option shall be exercisable in whole or in part
during its term in accordance with the following Vesting Schedule:


Please see the Stock Option Vesting Schedule attached hereto as Exhibit B
 
(i)  Right to Exercise.


(a)  This Option may not be exercised for a fraction of a share.
(b) In the event of Optionee's death, disability or other separation from the
Company, the exercisability of the Option is governed by Sections 6, 7 and 8
below, subject to the limitation contained in subsection 2(i)(c).
(c) In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth herein.


(ii) Method of Exercise. This Option shall be exercisable by written notice
delivered to the Secretary of the Company (in the form attached as Exhibit A)
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised, and such other representations
and agreements as to the holder's investment intent with respect to such shares
of Common Stock as may be reasonably required by the Company. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the Exercise Price pursuant to Section 3 hereof. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price.


3. Method of Payment. Payment of the Exercise Price shall be by check or
delivery of shares of the Company’s Common Stock then owned by the Optionee.
Payment may also be made by delivering a properly executed exercise notice to
the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
exercise price.


4. Restrictions on Exercise and Tradability of Underlying Shares. This Option
may not be exercised if the issuance of such Shares upon such exercise or the
method of payment or consideration for such shares would constitute a violation
of any applicable federal or state securities or other law or regulation,
including any rule under Part 207 of Title 12 of the Code of Federal Regulations
(“Regulation G”) as promulgated by the Federal Reserve Board. The underlying
shares to be issued pursuant to this option have not been registered with the
Securities and Exchange Commission and will be subject to trading restrictions
upon issuance.


5. Termination of Relationship. Should Optionee cease to be an employee or
director, Optionee may, to the extent otherwise so entitled at the date of such
termination (the "Termination Date"), exercise this Option during the
Termination Period set out in Section 1 of this Option. To the extent that
Optionee was not entitled to exercise this Option at the date of such
termination, or if Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.


6. Disability of Optionee. Notwithstanding the provisions of Section 6 above, in
the event of termination of Optionee's status as an employee or a member of the
Board of Directors as a result of total and permanent disability (as defined in
Section 22(e)(3) of the Internal Revenue Code), Optionee may, but only within
twelve (12) months from the date of separation from the Board of Directors or if
separation is due to disability which is not total and permanent, then within
six (6) months of such separation (but in no event later than the date of
expiration of the term of this Option as set forth in Section 10 below),
exercise the Option to the extent otherwise so entitled at the date of such
termination. To the extent that Optionee was not entitled to exercise the Option
at the date of termination, or if Optionee does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.


7. Death of Optionee. In the event of the death of Optionee, the Option may be
exercised at any time within twelve (12) months following the date of death (but
in no event later than the date of expiration of the term of this Option as set
forth in Section 10 below), by Optionee's estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the Optionee could exercise the Option at the date of death.


8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.


9. Term of Option. This Option may be exercised only within the term set out in
Section 1 of this Option, and may be exercised during such term only in
accordance with the terms of this Option.


10. Tax Consequences. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES.


11. Adjustment upon Changes in Capitalization. In the event of any change in the
number of shares of the outstanding common stock of the Company as a consequence
of a stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger or similar event, the number of shares underlying this
Option and the related exercise price shall be adjusted proportionately.

 
 

--------------------------------------------------------------------------------

 





Optionee hereby accepts this Option subject to all of the terms and provisions
hereof. Optionee has reviewed this Option in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option and
fully understands all provisions of the Option. Optionee hereby agrees to accept
as binding, conclusive and final, all decisions or interpretations of the Board
of Directors or duly appointed or elected committee thereof upon any questions
arising under this option.






 
ACCEPTED:
 
COMMUNICATION INTELLIGENCE CORPORATION
     
Optionee
 
 
By: Francis V. Dane
 
Vice President Human Resources
Address
 
 
Title
City State Zip
   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
COMMUNICATION INTELLIGENCE CORPORATION
STOCK OPTION EXERCISE NOTICE




The undersigned is the holder of an option and wishes to exercise that option to
purchase common stock of Communication Intelligence Corporation as follows:


 
Number of Shares:
 
 
Exercise Price:
 
$  
 
Total Purchase Price:
 
$



This Exercise Notice together with payment is to be delivered, either in person
or by certified mail to:



 
The Secretary
Communication Intelligence Corporation
275 Shoreline Drive, Suite 500
Redwood Shores, CA 94065
 






 
Dated
 
Signature
 
Typed or Printed Name



Please mail my common stock certificate to the address listed below:



                 






